PNG
    media_image1.png
    243
    603
    media_image1.png
    Greyscale

Examiner’s response
As Examiner previously pointed out the term “can be” means it is a possibility or an option. Does applicant refute the dictionary definition examiner has provided? Optional means the ability to be chosen but not obligatory. In other words it can or cannot be done. Having “a capability to update”1 is a statement that a user can update, it does not mean that the function is enabled. For example a Tesla has the capability to self-drive, but it will not self-drive unless a person has enabled the function by paying a fee to Elon Musk.

Applicant argues

    PNG
    media_image2.png
    332
    609
    media_image2.png
    Greyscale

Examiner’s response
The examiner disagrees. The examiner underlined previously “Updating the model is important in cases where data from a scan is substantially different from the data previously used to train the model.” This gives a specific teaching of when update is important. A person of ordinary skill in the art would recognize the corollary, when the scan data is substantially similar to the data previously used to train the model update is not important. This teaching of when it is important to update and not update is taught by paragraph 20 of Cheng.

Applicant argues

    PNG
    media_image3.png
    194
    597
    media_image3.png
    Greyscale


Examiner’s response
The examiner disagrees. If one is using the same model with a new input what makes applicant believe that the weights of the model have changed between the usages? If the weights of the model of change then it is no longer the same model.
Paragraph 20 notes that retraining is important with substantially different data. Applicant did not properly cite paragraph 20. Cheng is not saying retrain the model after every single input. Frankly this would be a huge waste of time and energy unless the data it necessitates this.

Applicant argues

    PNG
    media_image4.png
    264
    580
    media_image4.png
    Greyscale
.
Examiner’s response
Applicant’s argument is not persuasive. As shown above in paragraph 20, retraining may be necessary when the data is substantially different. It does not mean that the model is retrained after every input. Paragraph 38 does not teach using different weights or parameters in the network for different patients. But does teach avoiding the need to tune the regularization coefficient for each type of scan.


/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662                                                                                                                                                                                         


    
        
            
    

    
        1 It is unclear where applicant has derived this language.